                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

 JAMES WHITFIELD LIVINGSTON                                    }      Case No. 3:20-bk-03559
 148 STONE CREST DRIVE                                         }      Chapter 7
 Nashville, TN 37209                                           }      Judge Harrison
 SSN: xxx-xx-2895                                              }

 Debtor(s).


     RESPONSE OF THE DEBTOR(S) TO THE MOTION FOR RELIEF FROM STAY
                    FROM BRANCH BANKING & TRUST

 Comes the Debtor(s), through counsel, and for response to the motion of Branch Banking & Trust
 for relief from the automatic stay and would object to said motion and request a hearing thereon. In
 support thereof, the following would be shown unto the Court: the Debtor denies the allegations
 herein.

 Wherefore, the Debtor(s), JAMES WHITFIELD LIVINGSTON, prays that the Motion filed
 herein be dismissed with costs, if any, taxed to the Movant.
 .

                                                       Respectfully submitted,

                                                       /s/Steven L. Lefkovitz
                                                       Steven L. Lefkovitz, No. 5953
                                                       Attorney for Debtor
                                                       618 Church Street, Ste 410
                                                       Nashville, TN 37219
                                                       615-256-8300
                                                       615-255-4516 fax
                                                       slefkovitz@lefkovitz.com

                                      CERTIFICATE OF SERVICE

 I hereby certify that a true and exact copy of the foregoing was sent to the Office of the U.S.
 Trustee, Robert Waldschmidt, Chapter 7 Trustee and all other parties of interest to receive notice
 electronically via CM/ECF on July 20, 2021.

                                                       /s/ Steven L. Lefkovitz
                                                       Steven L. Lefkovitz




Case 3:20-bk-03559       Doc 173     Filed 07/20/21 Entered 07/20/21 11:16:44             Desc Main
                                    Document      Page 1 of 1
